Aug 20 2015, 8:55 am




       ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
       Tia R. Brewer                                             Gregory F. Zoeller
       Grant County Public Defender                              Attorney General of Indiana
       Marion, Indiana                                           Cynthia L. Ploughe
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Maurice Knight,                                           August 20, 2015
       Appellant-Defendant,                                      Court of Appeals Case No.
                                                                 27A02-1411-CR-814
               v.                                                Appeal from the Grant Superior
                                                                 Court
       State of Indiana,                                         The Honorable Jeffrey D. Todd,
       Appellee-Plaintiff.                                       Judge
                                                                 Trial Court Case No.
                                                                 27D01-1405-FD-196



       Mathias, Judge.

[1]!   Maurice Knight (“Knight”) was convicted in Grant Superior Court of Class D

       felony invasion of privacy and four counts of Class D felony intimidation and

       sentenced to an aggregate term of six years. Knight appeals and presents six

       issues for our review, which we consolidate and restate as whether the State

       presented evidence sufficient to support Knight’s convictions.
       Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015               Page 1 of 9
[2]!   We affirm.


                                      Facts and Procedural History

[3]!   At the time relevant to this appeal, Knight was in a romantic relationship with

       Deanna Foreman (“Deanna”) and lived with Deanna in Swayzee, Indiana. On

       April 25, 2014, Deanna obtained a protective order against Knight. The order

       was taken to Knight at Deanna’s home that evening by Grant County Sheriff’s

       Deputy Kristin Sprunger. Knight, however, refused to accept the order and

       refused to sign it. Deputy Sprunger told Knight that he had to leave the

       property pursuant to the protective order, and she transported Knight in her

       patrol car to his parents’ home in Marion, Indiana.

       In the car, Knight told Deputy Sprunger that she was “overstepping [her]

       boundaries” and “overstepping the law.” Tr. p. 83. He also told her that “he

       couldn’t believe that Deanna had shamed him and shamed his family like that.”

       Id. Knight also began to use his mobile phone to send text messages. Concerned

       that Knight was attempting to contact Deanna, Deputy Sprunger informed him

       that making contact with Deanna would violate the protective order and that, if

       he did contact her, he would be arrested for invasion of privacy. Knight seemed

       indifferent to Deputy Sprunger’s warning.


[4]!   On May 18, 2014, Deanna called the Sheriff’s Department and stated that

       Knight had threatened her and was on his way to her home. Deputy Matt

       Ogden responded to the call and found Deanna in a state of fear. Deanna

       showed Deputy Ogden her iPhone, which contained messages she had received


       Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015   Page 2 of 9
       that day from someone saved in the phone as “Maurice.” Specifically, the

       messages were from 12:51 a.m. “Today,” i.e., May 18, and included a

       statement that Knight was “ON MI WAY.” Ex. Vol., State’s Ex. 7 (spelling

       and capitalization in original). Despite his claim to be on his way, Knight did

       not come to Deanna’s home that night.


[5]!   On May 20, 2014, Deputy Sprunger responded to a call at Deanna’s home after

       Deanna had again called the Sheriff’s Department. This time, Deanna thought

       that Knight had been to her home. While Deputy Sprunger was there, Deanna

       received a call on her iPhone. Knight’s picture and name showed up on the

       phone. At Deputy Sprunger’s request, Deanna answered the phone and handed

       it to her. Deputy Sprunger then heard Knight say, “Police, bitch, really police.”

       Tr. p. 87. He also stated that he could not believe that Deanna had “shamed”

       him and his family. Id. He then told Deanna that she was “gonna get it.” Id.


[6]!   On May 22, 2014, Knight was arrested for violating the protective order and

       charged with two counts of Class D felony invasion of privacy. While in jail,

       Knight telephoned Deanna several times. Because Knight was in jail, the calls

       were recorded. On June 10, 2014, Knight called Deanna from jail and told her

       that she had no “motherf**king choice” but to be with him. Ex. Vol. State’s Ex.

       6.1 He also told her that he would “start my shit back up and get my goons back

       on your head.” Id. Two weeks later, on June 24, 2014, Knight again spoke with



       1
         This call was recorded and admitted into evidence on CD as State’s Exhibit 6, with a file name of
       “6_10_14.1801.wav.”

       Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015                         Page 3 of 9
       Deanna on the phone and, in a profanity-laced tirade, threatened to, among

       other things, “have your mother**king head bashed in, bitch.” Id.2 On June 29,

       2014, Knight again spoke with Deanna on the phone from jail. This time, he

       told her that if she hung up the phone, “I swear to God when I f**king get out

       of here I’m going to bust your f**king head.” Id.3 He also stated, “I swear when

       I get out of here, I’m going to fuck you up.” He then told her to “have a good

       funeral, bitch.” Id. On June 30, 2014, Knight telephoned Deanna and told her

       that when he was released, he was “going to beat the fuck out of [her] every

       f**king day.” Id.4


[7]!   On July 8, 2014, the State amended the charging information to add twenty-

       nine counts of Class D felony invasion of privacy and six counts of Class D

       felony intimidation. A bench trial was held on July 25, 2014. The trial court

       found Knight guilty of the first two counts of Class D felony invasion of privacy

       — for the incidents which occurred on May 18 and May 20. The court also

       found Knight guilty on the last four counts of Class D felony intimidation — for

       the calls made on June 10, June 24, June 29, and June 30, 2014. The court

       found Knight not guilty on the remaining counts.5




       2
           This call is recorded on State’s Exhibit 6 with the file name “6_24_14.1654.wav.”
       3
           This call is recorded on State’s Exhibit 6 with the file name “6_29_14_2233.wav.”
       4
           This call is recorded on State’s Exhibit 6 with the file name “6_30_14_0716.wav.”
       5
        Despite the trial court clearly finding Knight “not guilty” on these counts in the transcript, see Tr. p. 145, the
       abstract of judgment states that these counts were “dismissed.” See Appellant’s App. pp. 22-23.

       Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015                              Page 4 of 9
[8]!    The court sentenced Knight on November 12, 2014, to concurrent terms of

        three years on the invasion of privacy convictions and concurrent terms of three

        years on the intimidation convictions and ordered the two groups of concurrent

        sentences to be served consecutively, for an aggregate term of six years. Knight

        now appeals.


                                            Discussion and Decision

[9]!    Knight claims that the State failed to present evidence sufficient to support his

        convictions. In reviewing such a claim, our standard of review is well settled:

        we neither reweigh the evidence nor judge the credibility of the witnesses, and

        we consider only the evidence most favorable to the verdict and the reasonable

        inferences that can be drawn from this evidence. Fuentes v. State, 10 N.E.3d 68,

        75 (Ind. Ct. App. 2014), trans. denied. We will not disturb the jury’s verdict if

        substantial evidence of probative value supports it. Id. As an appellate court, we

        respect the jury’s exclusive province to weigh conflicting evidence. Id.


[10]!   Knight claims the evidence was insufficient to support his convictions for

        invasion of privacy by violating the protective order on either May 18 or May

        20, 2014.6 To prove that Knight committed invasion of privacy as a Class D



        6
         In the Statement of Facts section of his Appellant’s Brief, Knight claims that the protective order was never
        properly served on him. This is apparently a reference to the fact that Knight refused to accept or sign the
        copy of the protective order when it was presented to him by Deputy Sprunger. Knight does not develop this
        one-sentence claim in the argument section of his brief, and we therefore will not consider it as a separate
        argument on appeal. See Davis v. State, 835 N.E.2d 1102, 1113 (Ind. Ct. App. 2005) (concluding that
        defendant’s argument was waived where he cited no authority in support of his position); Ind. Appellate Rule
        46(A)(8)(a) (“The argument must contain the contentions of the appellant on the issues presented, supported
        by cogent reasoning. Each contention must be supported by citations to the authorities, statutes, and the
        Appendix or parts of the Record on Appeal relied on[.]”).

        Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015                         Page 5 of 9
        felony, the State was required to prove that Knight knowingly or intentionally

        violated a protective order and that he had a prior unrelated conviction for the

        same crime. See Ind. Code § 35-46-1-15.1 (2010). Here, Knight claims only that

        the evidence was insufficient regarding the identity of the person who called

        and texted Deanna. He does not argue that the texts and calls did not constitute

        violations of the protective order.

[11]!   Knight notes that Deputy Ogden testified that no dates were on the text

        messages he saw on Deanna’s phone and that Deanna could not recall at trial

        what date the text messages were sent. Knight overlooks, however, that

        Detective Ogden testified that the text messages he saw on Deanna’s phone

        indicated that they had been sent “today,” i.e., May 18, 2014. The phone also

        indicated that the texts had been sent from “Maurice,” which is Knight’s first

        name. Although it is possible that Deanna had placed Knight’s name on

        someone else’s telephone number and that someone else therefore sent the

        messages to Deanna, the trial court, acting as the trier of fact, was well within

        its discretion to believe that the messages did come from Knight on May 18,

        2014, in violation of the protective order.

[12]!   The same is true with regard to Knight’s argument regarding the events on May

        20, 2014.7 Deputy Sprunger testified that after she arrived at Deanna’s home, a




        7
          Both before trial and at sentencing, Knight claimed that he and Deanna had gone to court on May 20, 2014
        and that the trial court lifted the protective order. However, no evidence supporting this allegation was
        admitted at trial. Still, the trial court found Knight not guilty on the counts of invasion of privacy that
        occurred after May 20, 2014.

        Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015                       Page 6 of 9
        call came in to Deanna’s phone indicating that it was from “Maurice.” When

        Deputy Sprunger answered the call, she recognized the person on the line as

        Knight based on his voice and because he again stated that he couldn’t believe

        that Deanna had “shamed” him and his family—the same phrase Knight used

        when Deputy Sprunger drove him to his parents’ home on April 25, 2014.

        Knight now questions Deputy Sprunger’s ability to recognize his voice after a

        twenty-minute car ride. However, this, too, was an issue of weight and

        credibility for the trier of fact to resolve. The trial court was within its discretion

        as the trier of fact to believe that it was Knight who telephoned Deanna on May

        20 in violation of the protective order.

[13]!   Knight also claims the evidence was insufficient to support his convictions for

        Class D felony intimidation. Again, he does not argue that the conduct on the

        phone calls did not constitute intimidation; he simply argues that evidence was

        insufficient to establish that he was the one who placed the telephone calls from

        jail threatening Deanna. Although Knight refers to evidence that the jail logs

        indicate that another inmate placed the telephone calls, evidence from which

        the trial court could reasonably conclude that Knight was the one who actually

        spoke to Deanna was ample.


[14]!   Diane Foreman, Deanna’s mother, testified that she recognized the voices on

        the recorded jail telephone calls as belonging to Deanna and Knight. Deputy

        Sprunger also testified that the voice on the recorded jail telephone calls

        belonged to Knight. Furthermore, Deanna referred to the person speaking to

        her on the phone as “Maurice,” which is Knight’s first name. From this, the

        Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015     Page 7 of 9
        trial court could reasonably conclude that it was Knight who placed the

        threatening telephone calls to Deanna while he was in jail.

[15]!   Knight’s citation to Neill v. Biggers, 409 U.S. 188 (1972), is unavailing. First, that

        case is about the admissibility of an in-court visual identification of a defendant

        by an eyewitness after an impermissibly suggestive pre-trial show-up

        identification. Knight does not challenge the admissibility of the audio tapes or

        the in-court identifications; he challenges their sufficiency to support his

        convictions. Moreover, in Neill, the court held that, under the totality of the

        circumstances of that case, no substantial likelihood existed of misidentification

        and that the in-court identification testimony was properly before the jury. Id. at

        201.

[16]!   The same is true here. Diane Foreman testified that her daughter had dated

        Knight for over five years and that she had spoken to him during this time.

        Based on this, she testified that she was familiar with the sound of his voice.

        She then identified the voice in the recorded calls as Knight’s. Deputy Sprunger

        was also familiar with Knight’s voice and testified that she recognized Knight’s

        voice on the recorded telephone calls. Furthermore, the voices in the recorded

        calls refer to the male voice as “Maurice” and the female voice as “Deanna.”

        Accordingly, we can discern no error in the trial court relying on this evidence

        to determine that it was Knight who placed the telephone calls to Deanna.




        Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015      Page 8 of 9
                                                    Conclusion

[17]!   The State presented evidence sufficient to support Knight’s convictions for

        Class D felony invasion of privacy and Class D felony intimidation. Knight’s

        arguments on appeal are little more than a request that we consider the

        evidence in a light most favorable to him, reweigh the evidence, and come to a

        conclusion opposite that reached by the trial court as the trier of fact. This is

        beyond our prerogative as an appellate court.

[18]!   Affirmed.


        May, J., and Robb, J., concur.




        Court of Appeals of Indiana | Opinion 27A02-1411-CR-814 | August 20, 2015   Page 9 of 9